People v Romaine (2017 NY Slip Op 02728)





People v Romaine


2017 NY Slip Op 02728


Decided on April 6, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 6, 2017

Renwick, J.P., Mazzarelli, Manzanet-Daniels, Feinman, Webber, JJ.


3640 4201/13

[*1]The People of the State of New York, Respondent,
vTrinae Romaine, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Svetlana M. Kornfeind of counsel), and Patterson Belknap Webb & Tyler LLP, New York (Ashley Ochs of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Hilary Hassler of counsel), and Gibson Dunn & Crutcher LLP, New York (Akiva Shapiro of counsel), for respondent.

Judgment, Supreme Court, New York County (Melissa C. Jackson, J.), rendered April 22, 2014, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing her to five years' probation, and ordering her to pay restitution, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). Moreover, the evidence of defendant's guilt was overwhelming. There is no basis for disturbing the jury's credibility determinations. The evidence lacked any reasonable explanation other than that defendant, who was motivated to steal the victim's phone because it contained a damaging recording of defendant, used pepper spray on the victim for the purpose of stealing the phone, and stole it as part of a single incident.
Even if the court improvidently exercised its discretion when it denied defendant's request to introduce extrinsic evidence of an alleged prior inconsistent statement made by the victim, any error in the court's ruling was harmless (see People v Crimmins, 36 NY2d 230 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 6, 2017
CLERK